DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-14, 16-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method; claim 17 is directed to a system; and claim 20 is directed to a non-transitory computer-readable storage medium. Thus, independent claims 1, 17, and 20 are directed to a statutory category of invention.  
However, claims 1, 17, and 20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claims is “obtaining… a technique that establishes a relationship between the different types of real-estate property activities and days to pending amounts; applying… the technique to the initial real-estate listing information to determine an initial days to pending amount for the new real-estate property; applying…the technique 

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computing components, nothing in the claim element precludes the steps from practically being performed in the mind. In this case, an individual could “obtain a technique,” e.g. a table, and “determine” mentally if a real-estate listing has experienced a change in days to pending amount greater than an accepted “threshold.” If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, other than reciting generic computing components, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. if days to pending exceeds a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements all relate to computing elements (claim 1: “computer-implemented,” “server”; claim 17: “memory,” “processors,” “server”; claim 20: “non-transitory computer-readable medium,” “processor,” “computing device,” “server”). These computing elements are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components. Additionally, the “trained machine learning technique” in claims 1, 17, and 20 is a ready-built, generic recitation of “machine learning” that doesn’t require training to improve performance. Applicant’s specification demonstrates generic computing elements, as seen in para. [0032[, [0090], [0091]. The description of the “log-odds model,” as seen in para. [0051], does not indicate anything other than an existing machine learning application. There’s no indication that the other computing elements are anything but generic hardware and/or software. 
	The additional, positively recited elements (“receiving…” and “performing an action…”) represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity,” i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, “receiving…” is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea, while “performing an action…” is considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
	The additional descriptive elements describing the name, nature, structure, and/or content of the data may be helpful but they does not serve to integrate the abstract idea into a practical application (the additional descriptive elements include: “[initial real-estate property listing information] representing different types of real-estate property activities associated with a new real-estate property”). 
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis above. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claim 3 represents “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity,” i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. “[A] first portion… is received from a [third-party server] and a second portion… is determined by the [first server]” is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea, while the “servers” are generic computing elements, as seen in para. [0032] of applicant’s specification. Lastly, the additional descriptive elements (“of the real-estate property listing information”) may provide further helpful context for the claimed invention but does not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.
Claim 4, which describes the “activities in the second portion,” may provide further helpful context for the claimed invention but does not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.
Claim 5, which describes “computing…a number of agent visits per day based on a ratio…,” is directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. “[C]omputing…a number of agent visits per day based on a ratio…” is also directed to an additional abstract idea, one that is comparable to a mathematical calculations process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of mathematical relationships, formulas, equations, or calculations, but for the recitation of generic computer components, then it falls within the Mathematical Concepts grouping of abstract ideas. “[O]btaining…” represents Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity,” i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims, as it relates to mere data gathering. The descriptive elements (i.e. types of “first activity” and “second activity”) may provide further helpful context for the claimed invention, but they do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention. 
Claim 6, which describes “computing… number of offers per visit for each of the plurality of real-estate properties based on a ratio…” is directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind; 3) Mathematical Concepts. “[O]btaining…” represents Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity,” i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims, as it relates to mere data gathering. The descriptive elements (i.e. types of “third activity”) may provide further helpful context for the claimed invention, but they do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.
Claim 7, which describes “the machine learning technique includes a log-odds model trained in accordance with,” where the formula is provided by applicant, is directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. The recited mathematical formula is directed to an additional abstract idea, one that is comparable to a mathematical calculations process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of mathematical relationships, formulas, equations, or calculations, but for the recitation of generic computer components, then it falls within the Mathematical Concepts grouping of abstract ideas. 
Claim 8, which describes “the machine learning technique is a linear model that is updated periodically,” is directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind; 3) Mathematical Concepts . 
Claim 10, which describes “the updated real-estate property listing information is received periodically or in response to detecting that another real-estate property has been listed after the first time…” and “the trained machine learning technique is applied to updated real-estate property listing information periodically…,” is directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. 
Claim 11, which describes “computing… an initial number of agent visits” and “computing… an updated number of agent visits,” is directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. 
Claim 12, which describes “performing the action comprises flagging,” is directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. 
Claim 13, which describes “performing the action comprises automatically adjusting,” is directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. 
Claim 14, which describes “determining… a number of times one or more entities visited the new real-estate property,” “computing… a number of weeks,” and “the trained machine learning technique is applied based on…,” is directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. 
Claim 16, which describes “standardizing at least one of the types of real-estate property activities,” is directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. 
Claim 19, which describes “flagging the new real-estate property for review” or “automatically adjusting an asking price,” is directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. 
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
In sum, claims 1, 3-8, 10-14, 16-17, and 19-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 17, and 20, applicant recites “performing an action in response to determining that a difference between the initial days to pending amount and the current days to pending amount exceeds a threshold”; however, given that applicant has not recited the step associated with “determining,” the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. 
In claims 2 and 18, applicant recites “training, by the server, the machine learning technique,” where “the machine learning technique” lacks antecedent basis. (Previously, applicant had claimed a “trained machine learning technique.”) This limitation is also indefinite, because it’s unclear if the applicant is claiming the manner of training with respect to “the trained machine learning technique” of the parent claim, or if applicant is attempting to retrain the “machine learning technique.” 
In claim 7, applicant recites “information used to train the machine learning technique,” where “the machine learning technique” lacks antecedent basis. (Previously, applicant had claimed a “trained machine learning technique.”) This limitation is also indefinite, because it’s unclear if the applicant is claiming the manner of training with respect to “the trained machine learning technique” of the parent claim, or if applicant is attempting to retrain the “machine learning technique.”
In claim 8, applicant recites “the machine learning technique is a linear model that is updated periodically,” where “the machine learning technique” lacks antecedent basis. (Previously, applicant had claimed a “trained machine learning technique.”) This limitation is also indefinite, because it’s unclear if the applicant is claiming the manner of training with respect to “the trained machine learning technique” of the parent claim, or if applicant is attempting to retrain the “machine learning technique.”
In claim 9, applicant recites “training the machine learning technique,” where “the machine learning technique” lacks antecedent basis. (Previously, applicant had claimed a “trained machine learning technique.”) This limitation is also indefinite, because it’s unclear if the applicant is claiming the manner of training with respect to “the trained machine learning technique” of the parent claim, or if applicant is attempting to retrain the “machine learning technique.”
In claim 15, applicant recites “the machine learning technique is a first machine learning technique,” where “the machine learning technique” lacks antecedent basis. (Previously, applicant had claimed a “trained machine learning technique.”) This limitation is also indefinite, because it’s unclear if the applicant is claiming the manner of training with respect to “the trained machine learning technique” of the parent claim, or if applicant is attempting to retrain the “machine learning technique.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10, 13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Packes et al. (US 20150242747) in view of Llosa (US 20120323587) and Ghosh (US 20160162986).

Claims 1, 17, and 20
Regarding claims 1, 17, and 20 Packes discloses: a computer-implemented method; a system comprising a memory that stores instructions, and one or more processors on a server configured by the instructions to perform operations; and a non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations {real estate evaluating platform methods, apparatuses, and media (REP) includes memory and processor on a computer, the stored instructions “executed” to “perform operations”; para. [0001], [0025]; “server” defined by App Server 710, DB Server 814, and/or data stores 830; para. [0080], [0081]} comprising: 
receiving, by a server, initial real-estate property listing information representing different types of real-estate property attributes associated with a new real-estate property {real estate information representing real estate attributes, e.g. listing price and season, received by a “server,” this information being associated with a chosen property, i.e. a “new real-estate property” and defining “initial real-estate property listing information”; App Server 710, DB Server 814, and/or data stores 830 define “server”; para. [0080], [0081]; Fig. 8};
obtaining a trained machine learning technique that establishes a relationship between the different types of real-estate attributes and days to pending amounts {neural network capable of machine learning, i.e. a “machine learning technique,” the “technique” being “trained” and “obtained” by system; para. [0020]; “relationship” between listing attributes, days on market, i.e. “days to pending,” described in lines 13 to 16 of para. [0071, where it’s indicated that the “relationship” is “established” via neural network training and weight assignment; para. [0020]}; 
applying the trained machine learning technique to the initial real-estate listing information to determine an initial days to pending amount for the new real-estate property {“trained machine learning technique” in form of neural network capable of machine learning applied to a property to estimate or “determine” days on market, i.e. “days to pending”; lines 13 to 16 of para. [0071]};
receiving updated real-estate property listing information representing the different types of real-estate property attributes associated with the new real-estate property {historical data provided on periodic basis, i.e. “updated real-estate property listing information representing the different types of real-estate property” attributes “received”; para. [0034]};
applying the trained machine learning technique to the updated real-estate listing information to determine a current days to pending amount for the new real-estate property {Packes indicates that periodic updates are performed in order to monitor trends in the real estate market; thus, when performing such an update, the applied “trained machine learning technique” provides for new estimates, including expected days on market, and “determine[s] a current days to pending amount for the new real-estate property”; see second col. on page 13, 13 lines from the bottom (para. [0071])}.
Packes does not explicitly disclose: the real-estate property listing information representing different types of real-estate property activities associated with a new real-estate property; performing an action in response to determining that a difference between the initial days to pending amount and the current days to pending amount exceeds a threshold.
However, Llosa teaches a similar system for estimating real estate value and time to sale that includes: predicting based on real-estate different types of real-estate property activities associated with a property {“activities” such as number of open houses, listing downloads used in estimating value; para. [0037], [0062]}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the computer-implemented method of estimating expected days on market, as taught by Packes, to include the feature of predicting by real-estate activity, as taught by LLosa. One of ordinary skill in the art would have been motivated to do so, in order to provide a more robust analysis that accounts for all of the myriad of factors that determine a property's actual market value {para. [0003] of Llosa}.
The combination of Packes and Llosa does not disclose: performing an action in response to determining that a difference between the initial days to pending amount and the current days to pending amount exceeds a threshold.
However, Ghosh discloses a similar system for evaluating real estate assets that includes: performing an action in response to determining that a difference between the initial real estate rating amount and the current real estate rating amount exceeds a threshold {difference between past, i.e. “initial,” real estate rating and present, i.e. “current,” real estate rating calculated, where a notification or “action” is “performed” upon “determining” that a “difference… exceeds a threshold”; para. [0070]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the computer-implemented method of estimating expected days on market, as taught by the combination of Packes and Llosa, to include the feature of predicting a sales date by real-estate activity, as taught by Ghosh. One of ordinary skill in the art would have been motivated to do so, in order to provide for accurate monitoring of real estate properties and portfolios to facilitate improved evaluations and optimizations {para. [0002] of Ghosh}.

Claims 2 and 18
Regarding claims 2 and 18, the combination of Packes, Llosa, and Ghosh disclose the features of claims 1 and 17, respectively. Packes further discloses: receiving, by the server, real-estate property listing information associated with a plurality of real-estate properties {Packes describes receiving real estate information form “plurality of real-estate properties,” this information being stored on a server; para. [0022], [0080], [0081]}; determining, for each of the plurality of real-estate properties, a days to pending amount indicating a measure of time between when a respective one of the plurality of real-estate properties was listed and when the respective one of the plurality of real-estate properties was sold {historical data provided to REP system includes days on market, i.e. “days to pending amount,” for each of the plurality of properties; para. [0034] of Packes}; and training, by the server, the machine learning technique to establish a relationship between the different types of real-estate property attributes and the determined days to pending amounts {“training… to establish relationship between” attributes and “determined days to pending amount” described in second col. on page 23, lines 4 to 26 (para. [0120]) of Packes}.
Llosa further discloses: the real-estate property listing information representing different types of real-estate property activities {Llosa describes “listing information representing different types of activities,” e.g. number of showings and listings downloads; [0037], [0062]}; establish a relationship between the different types of real-estate property activities and the determined days to pending amounts s {using “activities” to determine time to sale, i.e. “days to pending amounts,” described by Llosa in [0037], [0062]}

Claim 3
Regarding claim 3, the combination of Packes, Llosa, and Ghosh discloses the features of claim 1. Packes further discloses: the server is a first server, and wherein a first portion of the real-estate property listing information is received from a third-party server and a second portion of the real-estate property listing information is determined by the first server {data stores 830 defines “first server” wherein “first portion of the real-estate property listing information [that is] received” comprises data from online repositories, i.e. a “third-party server”; “second portion” of data “determined” to be those attributes missing or incomplete; para. [0055], [0058], [0082]; second col. on page 23, lines 28 to 32 of Packes (para. [0120])}.

Claim 4
Regarding claim 4, the combination of Packes, Llosa, and Ghosh discloses the features of claim 3. Llosa further discloses: the activities in the second portion of the real-estate property listing information include at least one of a number of agent visits per day, a number of offers per visit, a number of views per day, a number of non-agent visits per day, a number of dislikes per view, a number of loss views per day, a visit duration, number of agent versus non-agent offers, or an amount of a given offer {offer analysis unit provides information to the seller to help the seller determine how to react to the potential buyer's purchase offer, i.e. “amount of a given offer”; para. [0045] of Llosa}.

Claim 10
Regarding claim 10, the combination of Packes, Llosa, and Ghosh discloses the features of claim 1. Packes further discloses: the updated real-estate property listing information is received periodically or in response to detecting that another real-estate property has been listed after the first time {historical data collected “periodically”; para. [0034] of Packes}, and wherein the trained machine learning technique is applied to updated real-estate property listing information periodically or in response to detecting that another real-estate property has been listed after the first time {model can be re-generated, i.e. “updated,” as data changes, i.e. “periodically,” indicating that the model is re-applied as data is “periodically” refreshed; last three lines of para. [0033] of Packes}.

Claim 13
Regarding claim 13, the combination of Packes, Llosa, and Ghosh discloses the features of claim 1. Llosa further discloses: performing the action comprises automatically adjusting an asking price for the new real-estate property {online listing for a property can include a present "sales price" that “automatically” adjusts downward each minute or second; para. [0067] of Llosa}.


Claims 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Packes, Llosa, and Ghosh, further in view of Lazarre et al. (US 20130262186).

Claim 5
Regarding claim 5, the combination of Packes, Llosa, and Ghosh disclose the features of claim 1. Llosa further discloses: obtaining, as a first activity of the activities a number of agent visits per day, a number of offers per visit, a number of views per day, a number of non-agent visits per day, a number of dislikes per view, a number of loss views per day, a visit duration, number of agent versus non-agent offers, or an amount of a given offer {offer analysis unit provides information to the seller to help the seller determine how to react to the potential buyer's purchase offer, i.e. “amount of a given offer”; para. [0045] of Llosa}. 
The combination of Packes, Llosa, and Ghosh does not disclose: computing, as a second activity of the activities represented by the initial or the updated real-estate property listing information, a number of agent visits per day based on a ratio of a total number of times one or more entities who are real-estate property brokers physically visit the new real-estate property and an amount of time elapsed since the new real-estate property was listed.
However, Lazarre teaches a similar system for characterizing a real estate listing price that includes: computing, as a second activity of the activities represented by the initial or the updated real-estate property listing information, a number of agent visits per day based on a ratio of a total number of times one or more entities who are real-estate property brokers physically visit the new real-estate property and an amount of time elapsed since the new real-estate property was listed {number of in-person showing, i.e. “number of agent visits,” and time since listing, i.e. “time elapsed,” described in para. [0024], [0036]; “showing ratio” of agent visits to weeks described in para. [0036] of Lazarre}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the computer-implemented method of estimating expected days on market, as taught by the combination of Packes, Llosa, and Ghosh, to include the features of agent visit tallies and time elapsed since listing, as taught by Lazarre, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While the combination of Packes, Llosa, Ghosh, and Lazarre discloses calculating a ratio of showings per week, none of the aforementioned embodiments of the combination of references specifically disclose: computing a number of agent visits per day.
However, given that Lazarre describes the general concept of calculating a ratio pertaining to realtor metrics {para. [0036], [0045]}, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the given time period, this being a matter of obvious design choice and within the purview of a person of ordinary skill in the art. Further, applicant has not provided, and examiner has no reason to suspect that, the units of the ratio factor into the invention’s criticality. 

Claim 6
Regarding claim 6, the combination of Packes, Llosa, Ghosh, and Lazarre discloses the features of claim 5. Lazarre further discloses: computing, as a third activity of the activities represented by the initial or the updated real-estate property listing information, a total number of offers to purchase the new real-estate property and a total number of times one or more entities physically visit the new real-estate property {“number of offers” and showings, i.e. “number of visits,” described in para. [0024] of Lazarre}.
While the combination of Packes, Llosa, Ghosh, and Lazarre discloses all the requisite listing-related activities claimed, none of the aforementioned embodiments of the combination of references specifically disclose: a number of offers per visit for each of the plurality of real-estate properties based on a ratio of a total number of offers to purchase the new real-estate property and a total number of times one or more entities physically visit the new real-estate property.
However, in an alternate embodiment, Lazarre describes the general concept of calculating a ratio pertaining to realtor metrics {para. [0036], [0045]}. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the computer-implemented method of estimating expected days on market, as taught by the combination of Packes, Llosa, Ghosh, and Lazarre, to include the features of calculating a ratio for real estate listing activity, as taught by Lazarre’s second embodiment, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14
Regarding claim 14, the combination of Packes, Llosa, and Ghosh discloses the features of claim 1. Packes further discloses: wherein the trained machine learning technique is applied to data {“trained machine learning technique” in form of neural network capable of machine learning applied; lines 13 to 16 of para. [0071] of Packes}. 
The combination of Packes, Llosa, and Ghosh does not disclose: determining, based on the initial real-estate property listing information, a number of times one or more entities visited the new real-estate property within one week of when the new real-estate property was first listed; and computing, based on the updated real-estate property listing information, a number of weeks that have elapsed since the new real-estate property was first listed, wherein the trained machine learning technique is applied based on the number of times and the number of weeks. 
However, Lazarre teaches a similar system for characterizing a real estate listing price that includes: determining, based on the initial real-estate property listing information, a number of times one or more entities visited the new real-estate property within a time period of when the new real-estate property was first listed {number of in-person showing, i.e. “number of times one or more entities visited,” for a given time period determined and transmitted; para. [0024], [0036], [0040] of Lazarre}; and computing, based on the updated real-estate property listing information, a time period that [has] elapsed since the new real-estate property was first listed {time since listing described in para. [0036] of Lazarre}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the computer-implemented method of estimating expected days on market, as taught by the combination of Packes, Llosa, and Ghosh, to include the features of agent visit tallies and time elapsed since listing, as taught by Lazarre, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While the combination of Packes, Llosa, Ghosh, and Lazarre discloses calculating a ratio of showings per week, none of the aforementioned embodiments of the combination of references specifically disclose: determining, based on the initial real-estate property listing information, a number of times one or more entities visited the new real-estate property within one week; wherein the trained machine learning technique is applied based on the number of times and the number of weeks. 
However, given that the combination of references discloses the concepts of 1) a number of visits by one or more entities in a given time period; 2) a time period since listing; 3) applying a trained machine learning technique, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the given time period, this being a matter of obvious design choice and within the purview of a person of ordinary skill in the art. Further, applicant has not provided, and examiner has no reason to suspect that, the units of the ratio factor into the invention’s criticality. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Packes, Llosa, Ghosh, and Lazarre, further in view of Malaviya et al. (US 20150356576), and “Logistic Regression and Logit Models” by Junker (hereinafter Junker; NPL attached).

Claim 7
Regarding claim 7, the combination of Packes, Llosa, Ghosh, and Lazarre discloses the features of claim 6. Packes further discloses: a first portion of the real-estate property listing information received from a third-party server {“first portion of the real-estate property listing information [that is] received” comprises data from online repositories, i.e. a “third-party server”; para. [0055], [0058], [0082]; second col. on page 23, lines 28 to 32 of Packes (para. [0120])} and information used to train the machine learning technique {neural network capable of machine learning with provided data or “information”; para. [0020] of Packes}. 
Llosa further discloses: the information used includes the first activities {i.e. “amount of a given offer,” which defines a “first activity”; para. [0045] of Llosa}.
Lazarre further discloses: the information used includes second activities {number of in-person showing, i.e. “number of agent visits,” and time since listing, i.e. “time elapsed,” described in para. [0024], [0036] of Lazarre; ratios used to calculate realtor metrics described in para. [0036], [0045] of Lazarre} and the information used includes third activities {“number of offers” described in para. [0024] of Lazarre; ratios used to calculate realtor metrics described in para. [0036], [0045] of Lazarre}.
The combination of Packes, Llosa, Ghosh, and Lazarre does not disclose: the machine learning technique includes a log-odds model trained in accordance with:

    PNG
    media_image1.png
    43
    452
    media_image1.png
    Greyscale

where BO represents an intercept, B 1 represents a first coefficient, B2 represents a second coefficient, B3 represents a third coefficient, xl is the first activity or listing information, x2 is the second activity or listing information, x3 is the third activity or listing information, Bn represents an nth coefficient, Xn is the nth activity or listing information, where n corresponds to a total number of activities in the different types of activities or listing information.
However, Malaviya teaches a similar system for marketing real estate assets that includes: a machine learning technique includes a model trained in accordance with logistic regression {machine learning models built using logistic regression methods; para. [0060] of Malaviya}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the computer-implemented method of estimating expected days on market, as taught by the combination of Packes, Llosa, Ghosh, Lazarre, to include the features of a logistic regression in the context of machine learning for real estate assets, as taught by and Malaviya, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Examiner concludes that log-odds model is, in and of itself, the very definition of logistic regression; as this is not explicitly recited, examiner has further relied on Junker for the definition of logistic regression, which demonstrates that applicant has merely claimed a general logistic regression formula, where the inputs and coefficients are selected by the user in the context of performing regression {slide 9}:
 
    PNG
    media_image2.png
    170
    648
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the computer-implemented method of estimating expected days on market, as taught by the combination of Packes, Llosa, Ghosh, Lazarre, and Malaviya, to include the features of a logistic regression model with multiple coefficients, as taught by Junker, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding the selection of inputs and coefficients, i.e. BO represents an intercept, B 1 represents a first coefficient, B2 represents a second coefficient, B3 represents a third coefficient, xl is the first activity or listing information, x2 is the second activity or listing information, x3 is the third activity or listing information, Bn represents an nth coefficient, Xn is the nth activity or listing information, where n corresponds to a total number of activities in the different types of activities or listing information, examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the coefficients (B) and inputs (x) to account for desired parameters, this being a matter of design choice and within the purview of a person of ordinary skill in the art.   

Claim 8
Regarding claim 8, the combination of Packes, Llosa, Ghosh, Lazarre, Malaviya, and Junker discloses the features of claim 7. Packes further discloses: a model that is updated periodically {model can be re-generated, i.e. “updated,” as data changes, i.e. “periodically”; last three lines of para. [0033] of Packes}.
 Malaviya further discloses: the machine learning technique is a linear model {logistic regression can be a typical linear regression; para. [0060] of Malaviya}.

Claim 9
Regarding claim 9, the combination of Packes, Llosa, Ghosh, Lazarre, Malaviya, and Junker discloses the features of claim 8. Malaviya further discloses: training the machine learning technique by performing logistic regression of information associated with a plurality of previously listed real-estate properties corresponding to the first, second, and third activities in the linear model to estimate values for the first, second and third coefficients {training set of data can be historical data sets of real-estate entity data, i.e. “plurality of previously listed real-estate properties,” which produce input coefficients to linear model, the top champion models selected for a final model used for “estimating”; para. [0045], [0048] of Malaviya; “logistic regression of information” described in para. [0060] of Malaviya; note that the first, second, and third activities are described by the combination of references in claims 5, 6 above}.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Packes, Llosa, Ghosh, and Lazarre, further in view of Knake et al. (US 20110004560).

Claim 11
Regarding claim 11, the combination of Packes, Llosa, and Ghosh discloses the features of claim 1. Ghosh further discloses: wherein when the updated real estate information is less than the initial real estate information by more than a threshold, an action is performed {difference between a past, i.e. “initial,” real estate data value and a current, i.e. “updated,” real estate value computed, where a notification or “action” is “performed” upon “determining” that a difference exceeds a threshold; para. [0070] of Ghosh}.
The combination of Packes, Llosa, and Ghosh does not disclose: computing, based on the initial real-estate property listing information, an initial number of agent visits per day within a first week of when the new real-estate property was listed; computing, based on the updated real-estate property listing information, an updated number of agent visits per day within one or more weeks following the first week of when the new real-estate property was listed.
However, Lazarre teaches a similar system for characterizing a real estate listing price that includes: computing, based on the initial real-estate property listing information, an initial number of agent visits in a given time period {number of in-person showing, i.e. “number of agent visits,” and time peiod described in para. [0024], [0036]; “showing ratio” of agent visits to weeks described in para. [0036] of Lazarre}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the computer-implemented method of estimating expected days on market, as taught by the combination of Packes, Llosa, and Ghosh, to include the features of agent visit tallies and time elapsed since listing, as taught by Lazarre, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While the combination of Packes, Llosa, Ghosh, and Lazarre discloses calculating a ratio of showings per week, none of the aforementioned embodiments of the combination of references specifically disclose: computing a number of agent visits per day.
However, given that Lazarre describes the general concept of calculating a ratio pertaining to realtor metrics {para. [0036], [0045]}, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the given time period, this being a matter of obvious design choice and within the purview of a person of ordinary skill in the art. Further, applicant has not provided, and examiner has no reason to suspect that, the units of the ratio factor into the invention’s criticality. 
The combination of Packes, Llosa, and Ghosh does not disclose: computing, based on the updated real-estate property listing information, an updated number of agent visits per day within one or more weeks following the first week of when the new real-estate property was listed.
However, Knake teaches a similar system for providing real estate information to potential buyers that includes: computing, based on the updated real-estate property listing information, an updated entry within one or more weeks following the first week of when the new real-estate property was listed {system monitors for changes related to real-estate property listing and provides real-time “updates,” i.e. within “one or more weeks,” accordingly; para. [0055] of Knake}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the computer-implemented method of estimating expected days on market, as taught by the combination of Packes, Llosa, Ghosh, and Lazarre, to include the feature of updating real-estate property listing information, as taught by Knake. One of ordinary skill in the art would have been motivated to do so, in order to provide for real time property data to a potential real estate customer {para. [0008] of Knake}.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Packes, Llosa, and Ghosh, further in view of Milman et al. (US 20080097767).

Claims 12 and 19
Regarding claims 12 and 19, the combination of Packes, Llosa, and Ghosh discloses the features of claims 1 and 17, respectively, but does not disclose: performing the action comprises flagging the new real-estate property for review or automatically adjusting an asking price for the new real-estate property.
However, Milman teaches a similar system for providing real estate information electronically that includes: the system highlighting, i.e. flagging, properties as either new or changed, for review {para. [0151] of Milman}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the computer-implemented method of estimating expected days on market, as taught by the combination of Packes, Llosa, and Ghosh, to include the feature of flagging properties, as taught by Milman. One of ordinary skill in the art would have been motivated to do so, in order to assist in the review process {para. [0151] of Milman}.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Packes, Llosa, and Ghosh, further in view of Aslan et al. (US 20170132528).

Claim 15
Regarding claim 15, the combination of Packes, Llosa, and Ghosh discloses the features of claim 1. Packes further discloses: the machine learning technique is a first machine learning technique {e.g. neural network; para. [0020] of Packes}. 
The combination of Packes, Llosa, and Ghosh does not disclose: further comprising training a plurality of machine learning techniques to predict respective ones of the types of real-estate property activities, wherein the first machine learning technique is trained based on outputs of the plurality of machine learning techniques.
However, Aslan discloses a similar system for training machine learning models that includes: training a plurality of machine learning techniques to predict respective output, wherein the first machine learning technique is trained based on outputs of the plurality of machine learning techniques {student-teacher training model involves training a “plurality” of teacher models, where the student model is “trained based on the output” thereof; para. [0039], [0052] of Aslan}.
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the computer-implemented method of estimating expected days on market, as taught by the combination of Packes, Llosa, and Ghosh, to include the feature of student-teacher model training, as taught by Aslan. One of ordinary skill in the art would have been motivated to do so, in order to allow for more flexible use of the of the machine learning model {para. [0004] of Aslan}.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Packes, Llosa, and Ghosh, further in view of Tatang et al. (US 10055788).

Claim 16
Regarding 16, the combination of Packes, Llosa, and Ghosh discloses the features of claim 1. Llosa further discloses: activities {“activities” such as number of open houses, listing downloads used in estimating value; para. [0037], [0062] of Llosa}. 
The combination of Packes, Llosa, and Ghosh does not disclose: standardizing at least one of the types of real-estate property activities based on a time of year.
However, Tatang teaches a similar system for calculating real estate metrics that includes: standardizing at least one of the types of real-estate attributes based on a time of year {e.g. variance between home pricing ratios “standardized” based on a time period, i.e. “time of year”; col. 7, lines 35 to 40 of Tatang}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the computer-implemented method of estimating expected days on market, as taught by the combination of Packes, Llosa, and Ghosh, to include the feature of standardizing, as taught by Tatang. One of ordinary skill in the art would have been motivated to do so, in order to account for the effect of time {col. 7, lines 40 to 45 of Tatang}.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Valuation of House Prices Using Predictive Techniques,” by Shinde et al., which is directed to logistic regression and machine learning in the context of home valuation (NPL attached);
"Predicting Days-on-Market for Residential Real Estate Sales,” by Ermolin, which is directed to estimating days-on-market for real estate (NPL attached);
US 20190005516, directed to method for predicting an anticipated sales date for a subject real estate property;
US 20180300342, directed to a real-estate analytics platform;
US 20030220805, directed to a web-based system for transferring real-estate information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S. WASAFF/Patent Examiner, Art Unit 3689                                                                                                                                                                                                        3/2/21

/CARRIE S GILKEY/Primary Examiner, Art Unit 3689